Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Admitted Prior Art
	Applicant admits it was known to treat papermaking wastewater effluent by a wet oxidation process in combination with other processes.  

Prior Art Cited of Interest
	Kolaczkowski teaches that wet air oxidation is more effective when the size of bubbles of the oxygen-containing gas, e.g., air, is small (p147-148).  Wet oxidation effluent is usually further treated by biological processing (p. 144, right).  
USP 3977966 to Pradt, directed to wastewater treatment, describes a wet air oxidation step followed by a biological aeration step.

    PNG
    media_image1.png
    485
    544
    media_image1.png
    Greyscale


USP 5558778 to Janssen, directed to wastewater treatment, describes a wet air oxidation step followed by a biological aeration step.

    PNG
    media_image2.png
    187
    466
    media_image2.png
    Greyscale


US 20180119025 to Lee, directed to wastewater treatment discloses:	

    PNG
    media_image3.png
    229
    413
    media_image3.png
    Greyscale


Comments Regarding the Specification
	It appears that the reference to “continuous ion exchanger” in the disclosure of “a fixed bed ion exchanger or a continuous ion exchanger” (page 6) refers to the type of ion exchanger having a moving bed, e.g., the general type as described for example by USP 5449506 to Berry at Fig. 2.

Objections to Specification
	Objection is made to the specification for minor informalities:  At page 4 line 20, “SS” should be replaced by -- suspended solids, i.e., “SS,” --.

Claim 1:
1. An external micro-interface papermaking wastewater treatment system, comprising a grating water collection tank, a first coagulation sedimentation tank, an inclined screen and a second coagulation sedimentation tank which are connected in sequence, a heat exchanger, a preheater and a wet oxidation reactor, wherein the heat exchanger is provided with a first inlet, a first outlet, a second inlet and a second outlet; a feed inlet is disposed on a side wall of the wet oxidation reactor, an oxidation water outlet is disposed on a top of the wet oxidation reactor, the feed inlet is connected with a micro-interface generator for dispersing and breaking gas into gas bubbles, a liquid phase inlet and a gas phase inlet are disposed on the micro-interface generator, and the gas phase inlet is connected with an air compressor; wherein the micro-interface generator is a pneumatic micro-interface generator, a number of the micro-interface generator is more than one, and the micro-interface generators arranged in parallel from top to bottom;
	wherein the first inlet is in communication with the second coagulation
sedimentation tank, the first outlet is in communication with the liquid phase inlet of the
micro-interface generator through the preheater, the second inlet is in communication
with the oxidation water outlet, and the second outlet is connected with an aeration
biological filtration tank.

    PNG
    media_image4.png
    693
    1158
    media_image4.png
    Greyscale


Rejections Not Based on Prior Art – § 112(b)
Claims 1, 3 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 3-11, it is unclear in what respect an “external micro-interface generator” differs from an internal or a generic or any other type micro-interface generator. 
	Claim 1 is directed to “[a] papermaking wastewater treatment system.”  It is unclear whether the claimed invention is directed to an apparatus of general applicability useful in treating a range of wastewater streams, especially those wastewaters comprising fibers (see specification at page 8 line 4, or page 13 penultimate line) or is limited to a system comprising an apparatus comprising the recited structural elements1 in combination with an industrial wastewater of specifically and necessarily a papermaking process, e.g., as disclosed at page 13 line 7).
	Per claims 1, 3, 5 – 11, Claim 1 recites a “first coagulation sedimentation tank” (not “ … tanks”) but the specification states that “the first coagulation sedimentation tank is composed of two or more coagulation sedimentation tanks connected in series” (at page 6).  The specification does not state that the first coagulation sedimentation tank may preferably be composed of two or more coagulation sedimentation tanks connected in series, or words to that effect:  It states rather unambiguously that the tank “is composed of” two of more such tanks in series.  It is unclear whether a single coagulation sedimentation tank would meet the claim-recited “first coagulation sedimentation tank” limitation.  It is unclear whether only two or more of such tanks in series would meet the claim-recited “first coagulation sedimentation tank” limitation.
	Per claims 1, 3, 5 – 11, Claim 1 recites a “second coagulation sedimentation tank” (not “ … tanks”) but the specification states that “the second coagulation sedimentation tank is composed of two or more coagulation sedimentation tanks connected in series” (at page 6).  The specification does not state that the second  coagulation sedimentation tank may preferably be composed of two or more coagulation sedimentation tanks connected in series, or words to that effect:  It states rather unambiguously that the tank “is composed of” two of more such tanks in series.  It is unclear whether a single coagulation sedimentation tank would meet the claim-recited “second coagulation sedimentation tank” limitation.  It is unclear whether only two or more of such tanks in series would meet the claim-recited “second coagulation sedimentation tank” limitation.

Lack of Enablement – §112(a)
Claims 1, 3 – 11 are rejected, and objection is made to the specification, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It is unclear what structural attributes define the “pneumatic micro-interface generator.”  Other than stating that the claim-recited generator is “for dispersing and breaking gas into gas bubbles,” applicant has not described how the generator accomplishes this task.  Applicant has not described how to make the claim-recited generator.  The term “micro-interface generator” is not a term of art recognized in this art.  The original disclosure describes the breaking up of bubbles into micro-scale bubbles, but does not disclose the structure resp0onsible for this function.  Although applicant states that an embodiment of the micro-interface generator is disclosed in CN106215730A, Applicant did not incorporate by reference the disclosure found there.  Applicant also refers to the disclosure of CN 107563051A, but again, does not incorporate by reference the subject matter disclosed there into this application.  In fact, Applicant specifically states that the subject matter disclosed in those two publications would not be “repeated redundantly” in this application.  Moreover, Applicant may not incorporate by reference either of those disclosures at this time because doing so would necessarily introduce §132–prohibited new matter into the disclosure. 
	
Claims Not Rejected over Prior Art
	Claims 1, 3 – 11 are not rejected over prior art.  They would be allowed if amended to overcome non-art-based objections and rejections, if any.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Such claim-limiting structural elements include grating water collection tank, first and second coagulation sedimentation tanks, inclined screen, etc.